Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre J. Howard, appeals the district court’s order striking Howard’s complaint from the docket. We have reviewed the *315record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Howard v. Farmers Mut. Fire Ins. Co., No. 1:13-mc-00032-JPJ (W.D.Va. Mar. 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.